Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.       Claim(s) 1, 2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20090153529) in view of Shirota et al (US Pub. 20150228047). 

Masuda (US 20090153529) discloses an electrophoretic display device, comprising: 
a network module (10, Fig. 3), transmitting a model information ((e.g. a model number, a module version number) (S4 in Fig. 2; [0084-0089])) of the display panel and a driving setting value request to a web application programming interface ((driving update request; S5 in Fig. 2; [0090-0093]) to a web application programming interface (interface for 10) (see Fig. 1; [0034, 0035]),    
 
a processor (processor for Fig. 2), coupled to the display panel and the network module (Fig. 2; [0084-0089]), receiving an image information packet corresponding to the model information from the web application programming interface via the network module (0050] (1) discloses data for Controlling an Application Voltage (Voltage Data)), wherein the image information packet comprises a drive setting value and a drive voltage waveform information which correspond to the model information ([0050-0055], Fig. 2; [0084-0089]), and the processor sets the display driver according to the drive setting value in the image information packet ([0051-0053]).
 
Masuda does not specifically discloses an electrophoretic display and an electrophoretic display driver, coupled to the processor and the electrophoretic display panel, wherein the processor operates the electrophoretic display driver according to the image information packet so as to drive the electrophoretic display panel, and the processor sets the electrophoretic display driver according to the image information packet.  
Shirota et al (US Pub. 20150228047) an electrophoretic display (EDP, Fig. 1) and an electrophoretic display driver (105), coupled to the processor (105) and the electrophoretic display panel ([0064]), wherein the processor operates the electrophoretic display driver according to the image information packet ([0062]) so as to drive the electrophoretic display panel, and the processor sets the electrophoretic display driver according to the image information packet (see [0070, 0085, 0111]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda with the teaching of Shirota, thereby providing high-efficient data transmission in the display device.

Regarding claims 2 and 6:
Masuda discloses a model information and  and the drive voltage waveform information (see Masuda, (S4 in Fig. 2; [0084-0089], [0090-0093]).
Masuda as modified by Shirota discloses wherein the image information packet further comprises an image information corresponding to the display information [0140-0142], and the processor (105) drives the electrophoretic display panel via the electrophoretic display driver according to the image information (see Shirota [0070, 0085, 0111]).  

Same motivation as applied to claim 1. 

2.       Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirota in view of Masuda and further in view of Fairouzbaksh (US 20160059133 A1)  

Regarding claims 4 and 8:

Masuda in view of Shirota does not specifically discloses wherein the image information is pre-uploaded by an external electronic device to a server having the web application programming interface and the server converts an image format of the image information according to the panel information, so as to provide the image information which underwent image format conversion to the network module via the web application programming interface.

However, Fairouzbaksh discloses wherein the image information is pre-uploaded by an external electronic device (external apparatus) to a server (300)  having the web application programming interface (web API). (communication unit configured to communicate with an external apparatus, the display apparatus 100 receives the message from the server 300 with web API and display the message on the screen, [0117]), and the server converts an image format of the image information  according to the panel information ([0058-0060]), so as to provide the image information which underwent image format conversion to the network module via the web application programming interface (0058-0061)  (video enhancer removes deterioration or noise of the image, such that processed image data is stored in a frame buffer. The frame rate converter adjusts a frame rate, and the image data of the frame buffer is transmitted to the display module according to a set frame rate via web API.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda with the teaching of  Shirota and Fairouzbaksh, thereby providing accurate data transmission in the display device.


3.       Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirota in view of Masuda and further in view of Erol (US Pub. No:  20090219264 A1).  
 
Regarding claims 3 and 7:   

Masuda discloses transmitting a model information of a display panel to a web application programming interface (web API) (see Masuda [Fig. 2, [0084-0089], Fig. 1, [0034-0035]), but does not specifically disclose wherein the network module sequentially receives, in a streaming manner, the drive setting value, the drive voltage waveform information, and the image information transmitted by the web application programming interface.   

Erol (US Pub. No: 20090219264 A1) discloses network module (transcoder) sequentially receives,, in a streaming manner (312), the drive setting value (display control), the drive voltage waveform information (waveforms), and the image information (display information) transmitted   ([0052-0056, 0059-0060, Fig. 3B and 4).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda with the teaching of Shirota and Erol, thereby reducing artifacts and providing uniform data transmission in the display device.  



Responds to applicant’s argument
3.	Applicant’s argument filed on 08/25/2022 has been considered but are moot in view of new ground of rejection. In view of amendment the reference of Masuda (US 20090153529) and Shirota et al (US Pub. 20150228047) has been added for further consideration. 
 
Pertinent Art

4.	The pertinent art of record Nutt (US 20030177169) discloses Automated peripheral device. 
5.	 Redlich (US 20050114490) discloses Distributed virtual network access system and Beca (US 20150003693) discloses Technique for user authentication on a computing device via pattern recognition.

Inquiry

6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692